significant index no department of the treasury internal_revenue_service washington d c d tax_exempt_and_government_entities_division mar -t ep’ rhe az re company former parent salaried pian bankruptcy court plan_of_reorganization ‘dear this letter constitutes notice that the company's request for a modification of the conditional waiver of the minimum_funding_standard for the hourly plan for the plan_year ending september date and modified by a ruling letter dated date has been approved accordingly condition of the funding waiver as modified is replaced with the following condition that was granted in a ruling letter dated the effective date of the plan_of_reorganization is no later than date _ _ _ to april _ the first date by which it could terminate the if the effective date of the plan_of_reorganization has if any one of the conditions of the funding waiver as modified is not is retroactively null and your authorized representative agreed to these modifications in a letter dated date met the waiver for the plan_year ending september void on date the company announced that it was taking the steps necessary to enable the completion of its exit financing syndication furthermore the former parent has advised the company that it is prepared to provide additional exit financing the company believes that the former parent's increased participation in the exit financing structure is necessary to successfully syndicate its exit financing on a timely basis and 's consistent with the plan_of_reorganization in connection with the re-launch of its exit financing syndication the company's lead investor agreed to extend from march investment agreement with - not occurred in order to provide the company additional time to comply with closing conditions under the investment agreement the company has represented that the funding waivers that the salaried and hourly are critical to the implementation of the plan_of_reorganization if plans have received the modifications that the company has requested are not approved the waivers would be rendered retroactively null and void if the company does not emerge from chapter bankruptcy protection on or before date the modifications agreed to by the company will extend the deadline for the company’s emergence from chapter bankruptcy protection to date in consideration of this extension the company will a replace certain letters of credit that it has provided to the salaried plan and the hourly plan as a condition of the funding waivers each plan received for the and b increase the value of the letter_of_credit plan years ending september held by the hourly planbydollar_figure this conditional waiver has been granted in accordance with sec_412 of the code and sec_303 of erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the hourly plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the hourly plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering million by date25050 employees covered by the hourly plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent to the we have sent a copy of this letter to the authorized representative pursuant to a power_of_attorney on file in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b and to your _if you require further assistance in this matter please contact at sincerely yours ‘g michael d julianelle director employee_plans
